BARNARD, P. J.
This appeal is from an order granting a preliminary injunction. After a hearing on the merits a permanent injunction was issued.
The respondent has moved to dismiss this appeal upon the ground that the questions involved have become moot since the preliminary order has become merged in the permanent order.
No appearance was made in opposition to the motion and, so far as here appears, the question as to whether or not the preliminary injunction should have been issued is now moot. (Mailhes v. Investors Syndicate, 220 Cal. 735 [32 Pac. (2d) 610] ; Sheward v. Citizens’ Water Co., 90 *123Cal. 635 [27 Pac. 439]; Peoples Ditch Co. v. Foothill Irr. Dist., 103 Cal. App. 321 [284 Pac. 514].)
The motion is granted and the appeal is dismissed.
Marks, J., and Jennings, J., concurred.